DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: A container for dispensing medication including the features " one or more display screens disposed on an interior surface of the container and coupled to the computing unit, the one or more display screens configured to display the information about the contents of one or more storage compartments" in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 21-24,26 allowed.
The following is an examiner's statement of reasons for allowance: a method of tracking medication usage including the steps "and displaying a second message on a second display screen disposed on a lid of the container, the second display screen visible when the container is closed." In combination with the rest of the claim language is not taught and/or rendered obvious by the prior art. 
Claim 27 allowed.
The following is an examiner's statement of reasons for allowance: a method of tracking medication usage including the steps "a first display screen disposed on an inside of the container, a first message including an amount of medication required in the container pursuant to the prescription 
Claim 28 allowed.
The following is an examiner's statement of reasons for allowance: a container for dispensing medication including the features "a second display disposed on a lid of the container." in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651